CaSe 18-19441-EPK DOC 423 Filed 12/28/18

KAMMERER MAR|AN\ PLLC

December 28, 2018
Via Courier

Hon. Erik P. Kirnball

United States Bankruptcy Court
Southern District of Florida

Flagler Waterview Building

1515 North Flagler Drive, 8th Floor
Courtroom B

West Palrn Beach, FL 33401

Page 1 of 20

 

U.S. BANKRUPTCY COURT_
SO. DISTRICT OF FLORlDA~WPB

 

 

' DEC 28 2018

 

 

 

F!LED

LRECEWED_____.

 

 

Re: 160 Royal Palm, LLC, United States Bankruptcy Court, Southern District

of Florida, Case N0. 18-1944l-EPK

Your Honor,

We represent Robert Matthews. With regards to the telephonic hearing set for l:30 pm,
Decernber 28, 2018 regarding the Debtor’s Expedited Motion to Compel Testimony
[ECF N0. 411], enclosed is a copy of the superseding indictment filed August 29, 2018 in
United States of America v. Robert V. Matthews, Leslie R. Evans, and Marz`a Matthews,
United States District Court, District of Connecticut, Case N0. 3:18-CR-48 (VAB).

Sincere
Christo her Kammerer
cc: Counsel of Record

1601 Forum P|oce - Suite 500 - West Polm Beclch, FL 33401 - Te|: 561-990-1590

 

Case&é&eriw@am@ D@@wzent B$edFil§d@&/QQ/JJ%QEQU ch§>f 19

UNITN),}§M ;E;fss)lsTRIcT coURT

  

CR']YMlN!-\fl,, N(§_) 3:18-CR-48` '(V'AB)`

v.. VIOLATION:
18 U.S.C. § 1343 (Wire Fraud)
ROBERT V, MATTHEWS, 18 U.S.C. § 1344 ('B_ank Fraud)
LESLIE R. EVANS, and ' 18 U.S.C. § 1349 (C.onspiracy)
MARIA MATTHEWS, 18 U.S.C. § 1957 (Illegal `Monetary Transactions)
also known 'as “Mia Matthews” 26 U.S.C. § 7201 (Tax Eva'sion)'

181 U.S.C. § 2 (A'iding and Abettin'g)
SUPI_.RSEDING 'HSIDIC“PMENFI";
The Grand Jury .charges:
CC)U Ni`rSi ONII §F,'l-‘I'ROSUG.El____j§li"'l}é}]i?`l",
(R. MATTHEWS and EVANS)
(Wire Fraud)
At all times relevant to this lndictment:
»_.____.T,h<§ D@f¢ndants

1. Defen'da'nt ROBERT V. MATTHEWS (“R. MATTHEWS”) was a real estate
developer and maintained personal residences in Connecticut and Florida.

2.. Defendant LES LIE R. EVANS (“EVANS”) was a real estate attorney'and a resident
of Florida.

3. Defendant MARIA MATTH'EWS, also known as Mia Matthews
(“M. MATTHEWS” , was married to R. MATTHEWS. M. MATTHEWS was an actress and

maintained personal residences in Connecticut and Florida with R. MATTHEWS.

CaSe&é&sri©<lMBE\M@ antl$\%d&®d@&/§Q/r%g@egn Z@f 19

Other Relevaiit Individuals.“ and Entities

4. t Nicholas Laudano (“Laudano”), who is charged separately, was a construction
contractor~who worked as a contractor for the Palm House Hotel in Palm Beach, Florida. Lau`dano
also operated multiple pizza restaurants in Flori`da and Connecticut. Laudano controlled a number
of entities, including New Haven Contracting South Inc., NJL Development Group, LLC, NJL
Development Group Inc., and NJL Investments.

5. Gerry Matthews (“G. Matthews”), Who is charged separately‘, owned and operated
a commercial real estate brokerage firm in Connecticut known as Matthews Commercial
Properties, LLC (“MCP”). G. Matthews maintained a savings account for MCP at Webster Bank
in Connecticut (the “MCP savings .account”). G. Matthews is the brother of R, MATTHEWS.

» MF_LHQL£

6. The EB-S visa program (“EB~5 program”) was a federal program by which foreign
nationals and,their families Were eligible to apply for lawful permanent resident status (coi'nmonly
known as a “green 'card”) if they invested in a development project in the United States.

7. The particulars of the EB-5 program varied by project andllocation, but_relevant to
this Indictment, an investor was entitled to apply for a green card if, among other requirements,
(1)-the investor made a $500,000 investment in a development project in the United States and (2)
that project ultimately employed ten or more individualsl

8. Various entities in the United States acted as middlemen between potential foreign

investors and investment projects. South Atlantic Regional Center, LLC (“SAR_C”) Was one such

entity based in Palm Beach, Flori`da.

Caseasé&ariwaf$ame D@ewrent B&>edFilaQ@/&/QQ/r%gé’aag §@f 19

9. SARC’s primary function was to advertise EB-S projects to foreign investors,
collect funds from foreign investors that were earmarked for certain development projects, .and
make that funding available to the respective development proj'e'ct.

The Palm House. Hote_l\

10. The Palm House Hotel (“PHH”) was located at 160 Royal Palm Way, Palm Beach,
Florida._

11. The PHH was one development project advertised by SARC to EB-Sl investors in
or around 2012 through .in or around 2014.

1'2. R. MATTHEWS Was the developer in charge of the PHH development project.

13. R. MATTHEWS had a lengthy history with the PHH. .He originally purchased the
property in August 2006. R. MATTHEWS lost the PHH in foreclosure in 2009. In August 2013`,
R. MATTHEWS reacquired control of the PHH through an entity called Palm .House, LLC. .G.
Matthews, however, was listed as owning 99% of Palm House, LLC in its incorporation
documents “Minority Owner-l ,” whose identity is known to the Grand Jury',v had secured
additional financing for R. MATTHEWS.and owned the remaining 1.%.

14. Lauda'no continuously worked on the development and construction of the PH_H as
a contractor beginning in or around 2006 through in or around 2016.

The"Wire Fraud S_cheme

15, Beginning in or around 2012 and continuing through in_ or around ,1 anuary 20`18, in
the District of Connecticut and _elsewhere, R. MATTHEWS, EV'A-NS, and others known and
unknown to the Grand Jury, knowingly and with intent to 'defrau'd, devised and intended to devise,

and participated in, a scheme and artifice to defraud and obtain money and property from SARC,_

CaSea’sé&ari©QM&‘ekB Mumnte%d|:iladal&é£Q/B&g@egn amf 19

EB-5 investors, and others by means of materially false and fraudulent pretenses, representations
and promises, and in furtherance of that scheme used and caused to be used interstate wires.`

16. The purpose of the scheme and artifice was for R. MATTHEWS, EVANS, and
others known and unknown to the Grand Jury to emich themselves and their companies by
defrauding the EB-5 i'nvestors, SARC, and others out of money and property owned by and under
the control of the EB'-S investors_, SARC, and others by means of materially false and fraudulent
pretenses, representations, and promises.

Manner and M_eans of the Wire__Fraud_§chem_e

The manner and means by Which R. MATTHEWS, EVANS, their co.-conspirators, agents2
and others known and unknown to the Grand Jury sought to' accomplish and did accomplish the
objects of the wire fraud scheme included, among others, the following:

17. R. MATTHEWS, EVANS, their co-conspirators, agents, and others made several
material misrepresentations to SARC, prospective EB-S investors, and/or Minority Owner-l,
including that (i) the proceeds of the investment from EB~S investors would be used to develop
the PHH; (ii) certain well-known individuals would be on the PHH advisory board and certain
well-known entertainers, businesspeople, and politicians “will be a part of the club”; and (iii) G.
Matthews was a member of the Palm House, LLC management team and was the 99% owner*of
Palm House, LLC.

18. Despite those misrepresentations 'to the contrary, in truth, and as R. MATTHEWS
and EVANS well knew, (i) R. MATTHEWS, EVANS, their co-co`nspi`rators, agents, and others
used _EB-5 funding for purposes not related to the PHH proj ect, including for the personal gain .of

R. MATTHEWS and others; (ii) none of the proffered well-known individuals would be on_ the

Case&é&eri©a@a&am@ mumntewedHMMQ/P&g€egn §o)f 19

`PHH advisory board or would be members of the club; and (iii) while G. Matthews was the
nominal 99% owner of Palm House, LLC, R. MATTHEWS controlled that company and it
belonged to G. Matthews in name only.

19». EB-5 investors invested in the PHH project by providing money to accounts
controlled by SARC. SARC, in turn, provided EB-5 money earmarked for use at the PHH either
(1) into an account in the name of 160 Royal Palm LLC at Regions Bank in Florida that was
controlled by R. MATTHEWS, fEVANS~, and their agents (“160 Royal Palm Account”) or (2) into
EV-z'¢il\IS’4 Interest on Trust Account that was used to' maintain his ~clients’ funds at First United
Bank in Florida (the “EVANS IOTA Account”).

20.. To use EB -5 funding for purposes not.related to the PHH project_, including for their
own personal gain and the gain of others, R. MATTHEWS, EVANS, their co-conspirators, agents,
and others wired EB-5 funds from the 160 Royal Palm Account and the EVANS IOTA Account
into and through various accounts, including the following:

a. G. Matthews’ MCP Savings account located in Connecticut;

b. An account at First Bank of the Palm Beac`hes in Florida in the name of _New
Haven Contracting South, which account was controlled by Laudano (the “NH_CS
First Bank Account”); d

c. An account at Regions Bank in Florida in the name of _New Haven
Contracting South, which account was controlled by Laudano (the "‘NH'C S` Regions

Account”);

CaS@as'é&®ri©QQ&WB Mum§m§%d|iih¥d$)&éW/P&ge?¢§tf¥ §03119

d. An account at First Bank of the Palm Beaches in F lorida in_ the name of NJL
Development LLC, which account was controlled by Laudano _(the “NJL
Development First Bank Account”);.

e. An account at Wells Fargo in Florida in the name of NJL Development
Group, Inc., which account was controlled by Laudano (the “NJL Development
Wells F argo Account”');

4 f`. An account at Regions Bank'in Florida in the name of Bonaventure 22 LLC,
which account was controlled by R. MATTHEWS and M.. MATTHEWS (the
“Bonaventure Regions Account”); and
g. An account at Regions Bank in Florida in the name of Mirabia LLC, which
account was controlled by R. MATTHEWS and M. MATTHEWS (the “Mirabia
Regions Account”).

21. G. Matthews, acting at R. MATTHEWS’ direction, used the diverted EB~5 funds
in G. Matthews’ MCP Savings account for the benefit of R. MATTHEWS and G. MATTHEWS.,v
including by~paying the credit card debts of R. MATTHEWS and M. MATTHEWS and moving
the money into other accounts controlled by R. MATTHEWS and M. MATTHEWS.

22. In or around February 2014 and April 2014, R. MATTHEWS, EVANS, their co-
conspirators, agents, and others purchased the property located at 115 Lower Church Hill Road,
Washington Depot_, Connecticut out of a foreclosure auction with EB-5 money diverted from the
PHH project by using a straw company, NJL Development Group, LLC, which was under the

control of Laudano.

Ca$@a’§é&®fi©@@é%`¢t@ MHW"t§%d|:iil§Qa)§a°-Wib&g€e§t§ ich 19

23. R. MATTHEWS and M. MATTHEWS used EB-5 funds in the Bonaventure
Regions Account and the Mirabia Regions Account to support their own and their 'family’s
l~ifestyle, including but not limited to the purchase of a property located at 105 Lower Church Hill
Road, Washington Depot, Connecticut, in or around May. 2014 and June 2014.

24. In or around June 2014, R. MATTHEWS and others purchased a one hundred and
fifty-one-foot yacht through a down payment made with EB-5 money and a loan as well as the use
of companies that Were controlled by R. MATTHEWS and others.

Executions of- the`Wire Fraud Scheme-

25. On or about the dates set forth in each count below, in the District of Connecticut
and elsewhere, for the purpose of executing and attempting to execute the aforementioned scheme
and artifice to defraud and to obtain money and property by means of materially false and
fraudulent pretenses, representations, and promises as described above, R. MATTHEWS and
EVANS did knowingly transmit and cause to be transmitted, by means of wire connnunication in
interstate and foreign connnerce, certain writings, sings, signals an sounds, each wiring as set forth

below constitution a separate count of this Indictment:

 

Connt ll)ate Des_cription of Use of interstate Wires

 

w An email sent from R. MATTHEWS’ wle¢'mail account in Florlda to G.
1 2/1/14 Matthews’ email account in Connecticut forwarding login. instructions to
l bid on the property at 115 Lower Church. Hill Road. §
§ A wire for $136,237.50 from the EVANS 'IOTA_ account in Florida to an
2 2/.3~/14 account at Farmington Savings Bank in Connecticut for the purchase of
z _ 115 Lower Church Hill Road by NJL Development Group, LLCi _

; 3 " A_ wireti'n"`the amount of $8,592.40 ofEB-S money sent fromthe 160 Royalv

' 7 2/5/14 Palm Account in Flon`da to the MCP Savings account in Connecticut -

 

 

 

 

 

 

 

Casea’sé&era@na&ame D@cumsnt B$edFi|eri@&/£Wr%ig§’egn &@f 19

 

§ Count

4 Date

Description of`lUse of interstate Wires

 

1 4/29/14

,An email sent from an account in the name of an individual With the
l initials M.P. in Connecticut to Laudano’s email account in Florida with ’

documents related to the purchase of 1 15 `Lower Church Hill Road, which

Was purchased with EB-5 funds.

 

6/30/14

"A check 'in"th,'e amount of $12,717.46, which caused'tlie
~ wires in moving money from the 160 Royal Palm Account ;in Florida to §

of mterstate- j

 

the MCP Savings account in Connecticut,

 

 

t 6/30/14

" § A check in the amount of $10,83`7.86, which caused use of the interstate
wires in moving money to move from the 1640 Royal Palm Account in
§ Florida to the MCP Savings account in Connecticut

 

§ 10/20/14

:An email sent from the account of an individual working for R j:
§MATTHEWS 1n Florida to G. Matthews’ email account in Connecticut,
blind copying R'. MATTHEWS’ email account and attaching a letter `
relieving Minority-Owner-l of his position as Manager of Palm House,
LLC.

 

 

 

110/21/14

 

Pahn House LLC.

§An email sent from G. Matthews’ email account in Connecticut to

EVANS’ email account, appointing EVANS as the managing member of 1

 

All in violation of Title 18, United States Code, Section 1343‘1

26.

herein.

27.

CO,UNTA NINE`
(R. MATTHEWS and EVANS)l
(Bank Fraud)

Paragraphs 1 through 125 of this lndictment are reincorp_orated as if fully set forth

,Bas:>_k Ound 911_1;151L_,s>w§r;ChurQh§H_ill__,._,1_§9_@§1

 

R. MATTHEWS purchased two properties in or around January 2001 for

$3,900,»000: 115 Lower Church Hill Road and 101 Lower Church Hill Road,`both in Washington

Depot, Connecticut,

These purchases were initially financed with a $2,000,000 mortgage and two

lines of credit worth $4`00,-000 and $3`75,000.

 

Ca€€a§el§e€l@DDB&NAB Ufe©<zlnn€nl:~'ii@d EB¢ZB@§ZZQH§Q€PEQQNZQT 19

2.8. On or about May 24, 2004, R. MATTHEWS refinanced 115 Lower Church Hill
Road with WashingtonMutual Bank for $3,‘600,000. That loan was later assigned to JPMorgan
Chase Bank NA (“JPMC”), a bank whose deposits were insured by the Federal Deposit `lnsurance
Corporation.

2_9, 'ln or about September 2013, JPMC foreclosed on the loan and took ownership of
115 Lower Church Hill Road.. That property was then placed for foreclosure sale at auction by
Ten~x~ d/b/a Auction.com (.hereinafter “Auction.com”).

The Bank Fraud Scheme

30. Beginning in or about 2012 and continuing through in or about April 2016, in the
District of Connecticut and elsewhere, R. MATTHEWS, EVANS', and others known and unknown
to the Grand lury, knowingly and with intent to defraud devised and intended to devise, anda
participated in, a scheme and artifice to defraud JPMC, a federally insured financial institution,
and to obtain moneys, funds, credits, assets, and other property owned by or under the custody or
control of JPMC, by means of materially false and fraudulent pretenses representations, and
promises`,f and by means of omissions of material fact.

31 . The purpose of the bank fraud scheme was to deceive JPMC`, which had foreclosed
on R. MATTHEWS’ property at 115 Lower Church Hill Road, into re-selling the property to R.
MATTHEWS,l through a straw purchaser, at a Significant loss, thereby permitting vR.
MATTHEWS, M. MATTHEWS_, and others to continue to live there and act as owners of the

property.

Casea%é&sri©QQ/LBEW<B munsntla%dl=iilaast&/t¥9/Png€ane)1@o)f 19

Maf.m¢r_alzd_l§/Is>ar§ Q_f.th__¢__BankEr,,aud,$_¢h¢ms

The manner and means by which R. MATTHEWS, EVANS, their co-conspirators, agents,
and others known and unknown to the Grand Jury sought to accomplish and did accomplish the
objects of the bank fraud scheme included, among others, the following:

32. R. MATTHEWS, EVANS, their co-conspirators, agents and others entered into an
arrangement among themselves and with Laudano where'by:

a. Laudano would purchase out of foreclosure, through a shell company, t_he
property at 115 Lower Church Hill Road from JPMC at a significant discount, using EB-__5
money from R. MATTHEWS that R. MATTHEWS had diverted from the PHH project;

b. R. MATTHEWS would continue to live at the property with his familyand
to act as owner of the property; and

c. R. MATTHEWS, EVANS, and Laudano would conceal from JPMC the fact
that Laudano was purchasing 115 Lower Church Hill Road with money provided by R.
MATTHEWS and that R. MATTHEWS would control the property through Laudano,
knowing that JPMC would not have sold the property to Laudano if they knew of the source
of the funds and Laudano’s relationship with R. MATTHEWS.

33. On or about February 3, 2014, R. MATTHEWS, EVANS, Laudano', their co-
conspirators_, agents, and others established NJL Development Group, LLC in the state of
Delaware under the control of Laudano, with the intent to use NIL Development Group, LLC as a
shell company to conceal R. MATTHEWS’ involvement and the source of fluids in the purchase

of 115 Lower Church H111 Road.

10

Case&é&sri©QMBE\M<B noeuaentl$r$edl=ilansl&/a9/heg@age)11c>f 19

34. In or around Febr_uary 2014, R. MATTHEWS, EVANS, Laudano, their co-
conspirators, agents, and others in fact arranged the purchase of l 15 Lower Church Hill Road from
JPMC through the straw entity NJL`Development Group, LLC, which was controlled by Laudan'jo,
to conceal R. MATTHEWS’ involvement in the transaction as well as the source of funds.

35. In_ or around Fe`bruary `2014, Laudano executed a sales agreement with JPMC to
purchase 115 Lower Church Hill Road. On page ‘5 of the sales agreement under section 5(1):, the
parties to the sales contract agreed that JPMC had the" right to terminate the agreement if the buyer
(Laudano and,N.IL Development Group, LLC) was the former mortgagor (R. MATTHEWS) of
the property whose interest was foreclosed/acquired by a deed-in-lieu of foreclosure, 'or is related
to or affiliated in any way with the former mortgager, and the buyer has not disclosed this fact to
the seller (JPMC) in writing prior to the seller’s acceptance of the agreement Notwiths'tanding
this provision, neither Laudano nor R MATTHEWS disclosed to JPMC their relationship or the
source of the purchase funds.

36. On or about February 3, 2014, R. MATTHEWS, EVANS, Laudano, their co-
conspirators, agents and others sent and caused to be sent a letter from EVANS to Auction.com.
ln the letter, EVANS falsely and fraudulently represented to Auction.com that Laudano and his
company NJL Development Group,_ LLC had provided -$2`,750,000.00 to EVANS, from which the
down payment for the property at 115 Lower Church Hill Road would be drawn. In fact, at no
point did either Laud'a`no’ o'r NJL Development Group, LLC provide $2,750,000.00 to EVANS.
Instead, the down payment for the property came from comingled client funds in the EVANS

lOTA Account.

ll

Caseaaacn@eaaseme emmemeadama&/aa/ragrageta@f19

37. On or about February 3, 2014, `R. MATTHEWS, EVANS, their c_o-conspirators,
agents and others wired and caused to be wired $l36,237.50 from the EVANS IOT_A Account in
Florida to an account at Farmington Savings Bank in Connecticut for the down payment on the
property at l 15 Lower Church Hill Road.

38. On or about April 2, 2014, Laudano opened the NH_CS First Bank_Account.

39. On or about April 30, 2014, Laudano opened the NJL Development First Bank
Account.

40'. On or about April 29, 2014, R. MATTHEWS, EVANS, Laudano their co-
conspirators, agentsand others diverted $2,650,000 of EB-5 money (earrnarked for the PHH) from
the 160 Royal Palm Account to the NHCS First Bank Account. l

41. On or about April 30, 2014, R. MATTHEWS, EVANS§, Lau'dano,, their co_-
conspirators, agents and others transferred, and caused the transfer of, `$2»,655,000 from the NHCS
First Bank Account to the NJL Development First Bank Account.

42. On or about April 30, 2014, R. MATTHEWS, EVANS, Laudano, their co-
conspirators, agents and others wired, and caused the wiring of`, _$2,601,646 from the N`JL
Development First Bank Account to a bank account in Connecticut to“ purchase the'pro'pertyat 1 15
Lower Church Hill Road.

All in violation of Title 18, United States Code, Sect-ions 1344 and 2.

12

Caseaeé&-sri©QMBE\MdB ®@eunrentla%d|=iada¥&/M/P&g@age)i§®f 19

CoUNT TEN
.(R. MATTHEWS and EVANS) §
(Conspiracy to Comrnit Wire Fraud and Bank Fraud)

43. Paragraphs 1 through 42 of this Indictment are reincorporated as if fully set forth
herein.

44. Beginning in or about 2012 through in or about lanuary 20`18, in`the _Distri_ct‘~of
Connecticut and elsewhere, R. MATTHEWS and EVANS, together with others known and
unknown to the Grand Jury, did knowingly combine, conspire, confederate‘, and agree together and
With each other, to commit offenses against the United States as follows:

a. to devise and intend to devise a scheme and artifice to defraud and,to obtain
money and property'by'means of materially false and fraudulent pretenses, representations,
and promises and for the purpose of executing and attempting to execute the scheme and
artifice to knowingly transmit, and cause to be transmitted, by means of wire
communication in interstate and foreign commerce, certain writings, signs, signals and
sounds, in violation of Title 18, United States Code, Sectio`n 1343‘.; and

b. to devise and intend to devise a scheme and artifice to defraud JPMC, a
federally insured financial institution, and to obtain money, funds, credits, assets,, and other
property owned by and under the custody and control of JPMC, by means of materially
false and fraudulent, pretenses, representations, and promises, in violation of Titl_e 118,
United States Code Seetions 1344(1) and (2).

All in violation of Title l-8, United States Code, Section' 1349.

13

Case£a&-sn©aaa&sw@ weamenuaaadEiE/QMQ/Peg€aee)ilamf 19

'COUNTS. ELEVEN THROUGH SIXTEEN_
_ (R. MATTHEWS and EVANS)
(Illegal Monetar`y Transactions Using Wire Fraud.l?roceeds)

45. Paragraphs 1 through '44 of this lndictment are 'reincorp'o_r_ated as if fully set forth
herein.

46'. On or about the dates set forth in each count below, in the District of Connecticut
and elsewhere, the defendant named in each count did knowingly engage, and aided and abetted
and caused others to engage, in monetary transactions in criminally derived property of 'a value
greater than $10,000 involving financial institutions that are engaged in, and the activities of which

affect, interstate commerce, such property having been derived from a specified unlawful

activity-namely- wire fraud in violation of Title 1'8, United States Code, Section 1343-as

 

 

 

 

 

follows:
1 Count, 5 Dat_e Def'endant _ Charged Mon'etary § ` Origin of lF'u_nds
1 ` Charged; 'E`ransac'tion §
7 111 § §§ 1/8/ 14 n R. MATTHEWS v A`$25',000 Wire from §A,transfer'-Of:$»S`O,"OOO Of EB¥
§ the NHCS Regions , 5 money from the 160 Royal
Account to G. § Palm Account into the
Matthews’ MCP NHCS Regions Account on
Savings account, or about Janjuary 7, 2014.
12 j 4/30_/14 " R. MATTHEWS A $2,601,646.3'2`wir!e A Wire Of $2,650,000`01¢ EB_` ~
and from the NJL 5 money from the 160 Royal
EVANS Development First ‘Palm Account to the Nnc_s
1 Bank A'C'COUH'§ to 311 Firs`t Bank Account on or
accoth at W€=bS'fer about April 2_9, 2014, and _
_ jj Bank in Connecticut § then a subsequent transfer of §
13 1 `5_/'2/ 14 R. MATTHEWS A $50§000 Wire from _ $2,6'55,000~:1"1'0!1'1 the.NHCS
NJL Developmenf_l FiI‘St Bank ACCOuIlt tO the
Account to G_ NJL Development First -,
Matthews’ MCP Bank Account on or about
Savings account._ Apfil `3'0, 2'014;,

 

 

 

 

 

 

 

14

Ca&s&e&ari©@@a&§¢/KB Muannte%dliiteda)&w/a§gé°aeefl§c)f 19

 

 

the Bonaventure
Regions Account to a

in 'Woodbury,
Connecticut for the
purchase of the
property at 105 Lower
Church Hill Road,
Washington Depot,

. Connecticut.

§ Webster Bank account

 

15 6/`23/"1_?§"§ `R.""MKi'inE§ws'

 

 

 

j_A. $454,715153 wire

§ from the Bonaventure

Regions Account to a

` Webster Bank account

. in Woodbury,
Connecticut for the
purchase of the

1 property at 105 Lower
Church Hill Road,
Washington Depot,
Connecticut.

 

16 " _6/23/14 § `Ri. MATTHEWS

1
z

 

 

 

A $`300,000 wire from
the Bonaventure
Regions Account to G,_.
Matthews’ MCP

 

Savings account

 

’Coa'nt- pate ' nearlth charged Mmetary origin or reads
_ Charged v l Transaction
14 5/27/1‘4 .i‘ R;MAT`TH"EWS A,$100,000 wire from

A transfer of $1,100,000 of
EB-5 money from the 160
Royal Palm Account to the

§ Bonaventure Regions

Account on or about May
27, 2014.

 

All in violation of Title .1?8, United States Code, Sections 1957 and 2.

COUNTS _SEVENTEEN THR_O_UGH TW'E._N,TY

(Ille'gal Monetary Transactions Using Bank F_raud Proceeds)

47`. Paragraphs 1 through 46 of this Indictment are reincorporated as if fully set forth

herein.

48. In or about November 2014, several months following the purchase of .1 15 Lower

Church Hill Road from JPMC through straw buyer NJL Development Group, LLC, R.

15

 

C&Seeii§é&l_-BHUMSEM<B |D@L\$ument ISHdFj|BQ@&/QWI&QE&QQ)i-Q®f 19

_MATTHEWS, his co-.conspirators, agents, and others took out a loan secured by 115 Lower
Church Hill Road from.an individual with the initials K.M'.

49. On or about November 23 and 2'4, 2014, the loan proceeds were transferred from
an account at Webster Bank, which is a federally insured financial institution in Connecticut, to
various accounts controlled by Laudano, and then to several other accounts, all at the direction -of
R;. MATTHEWS, Laud_ano and other co-consp`irators.

Transacti_ons in Criminally De`rived Proceeds

50. On or about-the dates set forth in each count below, R. MATTHEWS did knowingly
engage, and aided.and abetted and caused others to engage, in monetary transactions in criminally
derived property 'of a value greater than $10,000 involving financial institutions that are engaged
in, and the activities of which affect, interstate commerce, such property having been derived fi'o'm

a specified unlawful activity-namely bank fifau'd in violation of Title 18, United States Code,

 

 

Section 1_344_as follows:
", llllll bount w Date § Monetary `Transactibn' l § c _ Origin of'ands' n lllll l §
17 11/24/14 § A $140,000 wire fi'om an account at 9
§ Webster Bank in Connecticut to the § Proceeds from'the, loan
_____ NHCS _Fi_rS_t Bank A¢¢Ounf~ secured by 115 Lower

 

"'"18' ' -' 11/2'4/1`4 A $;1,0_34,712.91 wire from en account et z Church Hill Road (“1Oan
Webster Bank in Connecticut to the NJL PrOCeedS"’)-
Development Wells Fargo Account.

' 19 " 11/28/14 zA $-100,000 wire from the Mirebie_

 

 

 

 

j Regions Account to an account at TD A November 2»5, 2014 wire
y Bank located in Connecticut, of $'825.,000 in loan proceeds
20 11/28/14 . A 3211,864.58 wire from iiie""rviiiebie ` into the Mirabia Regions
; Regions Account to an account at TD ; Account-

 

 

 

Bank located in Connecticut.

 

All in violation of Title 18, United States Code, Sections 1957 and 2.

16

 

Case&é&cri@zm_&nme Decwrente$ed&led@&/M/I&g?eee)lt@f 19

COUNT TWENTY-ONE
(R. MATTHEWS and M. MATTHEWS)
(Tax Evasion)

51. Paragraphs 1 through 50 are reincorporated as if fullyr set forth herein.

52. On May 16, 2014, Mirabia LLC_ was formed as a limited liability company under
the laws of the State of Delaware (“Mirabia Delaware”). Mirabia Delaware was formed at the
direction of R. MATTHEWS with one member, with initials “J.Y.” J.Y.» worked as
R. MATTHEWS’ assistant The same day, again at R. MATTHEWS” direction, F.Y. executed a
transfer of Mirabia Delaware to M. MATTHEWS, who then became its sole member. Mirabia
Delaware was controlled by R. MATTHEWS and M. MATTHEWS.

53. From in or about 2009 through in or about March 2017, in the District of
Connecticut and elsewhere, R. MATTHEWS and M. MATTHEWS willfully attempted to evade
and defeat the payment of income tax due and owing by them to the United States of America, for
the calendar years 2005 and 2007, and aided and abetted each other to do the same, by committing
the following affirmative acts, among others:

a. From in or about 2012 through in or about 2016., R. MATTHEWS and

G. Matthews used the MCP Savings Account to pay .R. MATTHEWS’ and

M. MATTHEWS’ personal expenses.

b. In or about O`ctober 2013 and May 2014, R. MATTHEWS used EB-5
investor funds that did not pass through an account in his name to pay back a personal loan

he owed to an individual with the initials Lil\/l.

17

Casea%;é&-cri©aaaeam@ D@cunentead&|ed@&/aQ/t&g@age)t§@f 19

c. From in or about February 2014 through in or about April 2014,
R. MATTHEWS, EVANS and others conspired to purchase 115 Lower‘Church Hill Road
out of foreclosure-through the use of NJL Development Group, LLC.

d. From in or about December 2013 through in or about March 2014,
R. MATTHEWS used funds from the EVANS IOTA Account to make mortgage and tax
payments associated with his personal residence in Palr'n Beach, Florida.

.e. In or around May and June 2014, R. MATTHEWS and M. MATTHEWS
purchased a property '1ocated at 105 Lower Church Hill Road, Washington Depot,
Connecticut, in the name of Mirabia Delaware.

f. In or around November 2014, R. MATTHEWS and M. MATTHEWS
executed documents to obtain a loan secured by 115 Lower Church Hill Road from an
individual with'the initials K.M. The proceeds of the loan were disbursed into the Mirabia
Regions Account where they were used for personal expenses of R. MATTHEWS and
M. MATTHEWS.

g. 111 or around March 2015, R. MATTHEWS and M. MATTHEWS executed
documents to obtain a loan secured by 105 Lower Church Hill Road, Washington Depot,
Connecticut from Highiand Financial Associates in Connecticut The proceeds of the loan
were disbursed into the Mirabia Regions Account where they were used for personal
expenses of R. MATTHEWS and M. MATTHEWS.

h. On or about August 23,- 2016, R. MATTHEWS and M. MATTHEWS
received notice from the IRS that a failure to pay their delinquent income tax liabilities by

September 2, 2016, would result in the seizure of all of their assets. On or about

18

Casea'sé&arr©QlMBEW<B wendentra%d|=iih’/Qa?&a9/P%gé’ace)1§o>f 19

September 2, 2016, R. MATTHEWS sold a Mercedes for $'82,000 and, afterpaying off a
lien, cause the proceeds of the sale to be wired into the EVANS IOTA Account.
All in violation of Title 26, United States Code, Section 7201, and Title 18_, United States
Code, :Section 2.
A TR:UE,tnft,.L

/ S /
F@B~ll>rnsuN

 

UNJ.“|"[`.D%§`TATES QF AI\!ILRI,;?"»'_;‘

 
     

 

lot-rn n Duinij\r\i
_: unllrn sTArjr Arrox;nm

 

":’) ’»"'j{f "’"'W
:/' .)-
_ "“ § l nw

 

roan r. PIERPoNT, JR
§,KSSIST.ANT U s ArToRNEY

 

 

DAVID E. N_OVICK
ASSISTANT U.S. ATTORNEY

19

